Mobley, Chief Justice.
William Foster appeals from the denial of his motion for bond pending his appeal to this court from his conviction of the offense of armed robbery.
We will take judicial notice of the fact that the appellant’s appeal was concluded in this court by judgment of reversal dated September 5, 1973. Foster v. State, 230 Ga. 870 (199 SE2d 790). The question of whether the appellant was entitled to be released on bond pending the appeal is therefore moot.

Appeal dismissed.


All the Justices concur.